DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rachael Lea Leventhal  on February 25, 2021.
The application has been amended as follows: 

1.  (Currently Amended)  A display apparatus, comprising:
a display module including a display panel configured to display an image;
a panel guide configured to support a rear periphery portion of the display panel;
a rear cover configured to: 
support the panel guide; and 
cover a rear surface of the display module;
a first vibration generating module in a first portion of the rear cover, the first vibration generating module being configured to vibrate a center portion of the display panel; [[and]]
; and
a system rear cover surrounding side and rear surfaces of the display module, the panel guide, the rear cover, the first vibration generating module, and the second vibration generating module,
wherein the first vibration generating module and the second vibration generating module are on a rear surface of the rear cover.

17.  (Currently Amended)  A display apparatus, comprising:
a display module including a display panel configured to display an image;
a panel guide configured to support a rear periphery portion of the display panel;
a rear cover configured to: 
support the panel guide; and 
cover a rear surface of the display module;
a first vibration generating module in a first portion of the rear cover, the first vibration generating module being configured to generate sound of a first sound band in a center portion of the display panel; and
a second vibration generating module in a second portion of the rear cover, the second vibration generating module configured to generate sound of a second sound band differing from the first sound band in a periphery portion of the display panel; and
a system rear cover surrounding side and rear surfaces of the display module, the panel guide, the rear cover, the first vibration generating module, and the second vibration generating module,
wherein the first vibration generating module and the second vibration generating module are on a rear surface of the rear cover.

20.  (Currently Amended)  A display apparatus, comprising:
a display module including a display panel configured to display an image;
a panel guide configured to support a rear periphery portion of the display panel;
a rear cover configured to support the panel guide, the rear cover including: 
a first portion overlapping a center portion, other than a periphery portion of the display panel; and 
a second portion overlapping the panel guide;
a first vibration generating module in the first portion of the rear cover, the first vibration generating module being configured to generate a sound pressure between the center portion of the display panel and the first portion of the rear cover; and
a second vibration generating module in the second portion of the rear cover, the second vibration generating module being configured to provide a sound vibration to the periphery portion of the display panel through the second portion of the rear cover; and
a system rear cover surrounding side and rear surfaces of the display module, the panel guide, the rear cover, the first vibration generating module, and the second vibration generating module,


Allowable Subject Matter
In view of further search and amended claims, claims 1-25 are allowed.
The following  is  an  examiner’s  statement  of  reasons  for  allowance of   claims 1-25:
Claims 1-25 are allowed in view of Examiners amendment and accompanying remarks filed on 02/25/2021.
.Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654